Lucas App. No. L-95-298. This cause is pending before the court as an appeal from the Court of Appeals for Lucas County. Upon consideration of appellant’s expedited motion to consolidate this case for briefing with Supreme Court case Nos. 96-1894 and 96-1895,
IT IS ORDERED by the court that the motion be, and hereby is, granted.
IT IS FURTHER ORDERED that appellant shall file an original of the brief in case No. 96-1894, case No. 96-1895 and case No. 96-1897, and a total of eighteen copies of the brief.
Resnick J-, not participating.